McCLELLAN, J.
This single transcript contains two indictments, two warrants returned executed, two appearance bonds, and two judgments of conviction of this appellant. It is recited in the bill of exceptions: “On striking (and) qualifying the jury in the two cases pending against the defendant, numbered as cases Nos. 2,806 and 2,807, it was agreed in open court by the defendant and the solicitor for the state, and which agreement was sanctioned and assented to by the defendant’s attorneys, that the one jury should try the two cases, should render separate verdicts in each case, and the exceptions and rulings should relate to each case as the same applied, and the facts should be confined to each case as the same applied, and in all things should stand as a separate trial in each case, except that the same jury should try both cases and render verdicts in each case accordingly.” Upon the authority of Mobile Improvement & Building Co. v. Stein, 158 Ala. 113, 48 South. 368, this appeal must be dismissed.
Appeal dismissed.
Dowdell, O. J., and Simpson and Mayfield, JJ., concur.